DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Par. [0089], line 6: It appears “strands 108” should be --strands 104--.  
Appropriate correction is required.
Claim Objections
Claims 1, 17 and 20 are objected to because of the following informalities:  
Claims 1 and 20 (line 10): It appears “the first set” should be --the first set of the plurality of joint portions-- for consistency of the claim language.  It appears “the second set” should be --the second set of the plurality of joint portions-- for consistency of the claim language.
Claim 17 (lines 12-13): It appears “the first set” should be --the first set of the plurality of joint portions-- for consistency of the claim language.  It appears “the second set” should be --the second set of the plurality of joint portions-- for consistency of the claim language.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to clam 1: Line 23, the limitation “the void” lacks sufficient antecedent basis.
With regard to clam 4: Line 2, it’s unclear if the limitation “first adjacent strands” is referencing the previously recited plurality of strands found in claim 1.  Line 3, it’s unclear if the limitation “second adjacent strands” is referencing the previously recited plurality of strands found in claim 1.  
With regard to clam 17: Line 26, the limitation “the void” lacks sufficient antecedent basis. Line 28, it’s unclear if the limitation “adjacent voided floor panels” is referencing the previously recited plurality of voided floor panels.  For the purpose of examination, the limitation is considered to be directed to --adjacent voided floor panels of the plurality of voided floor panels--.
With regard to claim 20: Line 24, the limitation “the void” lacks sufficient antecedent basis.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding clam 1, the combination of all the elements of the claimed voided floor panel is not adequately taught or suggested in the cited prior art of record.
Regarding clam 17, the combination of all the elements of the claimed flooring system is not adequately taught or suggested in the cited prior art of record.
Regarding clam 20, the combination of all the steps and elements of the claimed method of forming a voided floor panel is not adequately taught or suggested in the cited prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The prior art cited is directed to panels having voids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633